Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
	Status of Claims
In the documents filed on 12/23/2021: 
Claim(s) 22, 31, and 39 (and by extension its/their dependents) have been amended. 
Claim(s) 1-21, 23 has/have been canceled. 
Claim(s) 22, and 24-42 is/are pending in this application.
Claim(s) 22, and 24-42 have been rejected below.
Response to Arguments
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22, 24-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-30 of U.S. Patent No. 10,309,792. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to determining the ability of an autonomous vehicle to travel a route based a failure condition of a sensor. 
Application 15/182,313
Patent 10,309,792
22. A computer generated method comprising:
selecting, using one or more processors of a vehicle, a first route; 
retrieving, by the one or more processors, one or more physical properties of a road segment of the first route; 
predicting, by the one or more processors, one or more failure modes of one or more sensors of the vehicle related to traversal of the road segment by the vehicle; 
predicting, by the one or more processors, a level of performance of the one or more sensors based on the physical properties of the road segment and the one or more failure modes; 

in response to determining that the vehicle is incapable of traveling the road segment, selecting, by the one or more processors, a second route excluding the road segment.


	by computer determining an ability of an autonomous vehicle to travel a road feature or a road segment or a route that is being considered for the autonomous vehicle as of a time or range of times, the route conforming to properties of stored road network information and 
	eliminating the road feature or road segment or route from consideration based on the computer determining the ability of the vehicle to travel the road feature or road segment or route, 
	the determination by the computer being based on analysis of performance of 

29. The method of claim 1, in which the performance of the perception process comprises a fault or failure condition. 
    30. The method of claim 1, in which the performance of the perception process comprises a false sensor reading. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, and 24-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hobbs (US 9,188,985).
With respect to claim 22 Hobbs teaches a computer generated method comprising: 
selecting, using one or more processors (Hobbs Fig. 1 element 120 Col 5:46-58) of a vehicle, a first route (Hobbs Fig. 10 element 1010 Col 13:34-58); 

predicting, by the one or more processors, one or more failure modes (Hobbs Col 5:9-22) of one or more sensors (Hobbs Col 11:14-28) of the vehicle when related to traversal of the road segment by the vehicle (Hobbs Col 5:9-22, Col 11:14-28); 
predicting, by the one or more processors, a level of performance of the one or more sensors (Hobbs Col 11:14-28) based on the physical properties of the road segment and the one or more failure modes (Hobbs Col 9:8-17, Col 11:14-28); 
determining, by the one or more processors, whether the vehicle is capable of traveling the road segment (Hobbs Col 15:25-58) based on the predicted level of performance (Hobbs Col 15:25-58, note: in the context of applicant’s invention “capable of traveling” means “capable of traveling autonomously”); and 
in response to determining that the vehicle is incapable of traveling the road segment (Hobbs Col 15:25-58 corresponds to a route which cannot travel autonomously at all), selecting, by the one or more processors, a second route excluding the road segment (Hobbs Fig. 10 element 1020 Col 13:34-58).
It will be understood that although neither of the two routes shown in Hobbs Figure 10 can be traveled entirely autonomously, Hobbs Figure 10 and the shown routes are cited as examples of how Hobbs creates and analyzes different routes including those which do not include overlapping road segments. Although the examples shown do not show a route than can be traveled entirely autonomously, it will be understood that the level of autonomy of any route can range anywhere from completely autonomous to completely manual and this is 

With respect to claim 31 Hobbs teaches a non-transitory computer-readable storage medium storing computer instructions which when executed by one or more processors (Hobbs Fig. 1 element 120 Col 5:46-58), cause the one or more processors to: 
select a first route for a vehicle (Hobbs Fig. 10 element 1010 Col 13:34-58); 
retrieve one or more physical properties (Hobbs Col 9:8-17) of a road segment of the first route; 
predict one or more failure modes (Hobbs Col 5:9-22) of one or more sensors (Hobbs Col 11:14-28) of the vehicle related to traversal of the road segment by the vehicle (Hobbs Col 5:9-22, Col 11:14-28); 
predict a level of performance of the one or more sensors (Hobbs Col 11:14-28) based on the physical properties of the road segment and the one or more failure modes (Hobbs Col 9:8-17, Col 11:14-28); 
determine whether the vehicle is capable of traveling the road segment (Hobbs Col 15:25-58) based on the predicted level of performance (Hobbs Col 15:25-58, note: in the context of applicant’s invention “capable of traveling” means “capable of traveling autonomously”); and 

It will be understood that although neither of the two routes shown in Hobbs Figure 10 can be traveled entirely autonomously, Hobbs Figure 10 and the shown routes are cited as examples of how Hobbs creates and analyzes different routes including those which do not include overlapping road segments. Although the examples shown do not show a route than can be traveled entirely autonomously, it will be understood that the level of autonomy of any route can range anywhere from completely autonomous to completely manual and this is entirely dependent on the given area. Hobbs further recognizes that routes that maximize autonomy could desirable to the user (Hobbs Col 15:52-58) and therefore teaches that in certain situations the system will try to find a route that is entirely autonomous and thus exclude segments of routes that are not autonomous.

With respect to claim 39 Hobbs teaches a vehicle comprising: 
one or more processors (Hobbs Fig. 1 element 120 Col 5:46-58) of a vehicle, a first route (Hobbs Fig. 10 element 1010 Col 13:34-58); and 
a non-transitory computer-readable storage medium storing computer instructions which when executed by the one or more processors, cause the one or more processors to:
select a first route for the vehicle (Hobbs Fig. 10 element 1010 Col 13:34-58); 
retrieve one or more physical properties (Hobbs Col 9:8-17) of a road segment of the first route; 

predict a level of performance of the one or more sensors (Hobbs Col 11:14-28) based on the physical properties of the road segment and the one or more failure modes (Hobbs Col 9:8-17, Col 11:14-28); 
determine whether the vehicle is capable of traveling the road segment (Hobbs Col 15:25-58) based on the predicted level of performance (Hobbs Col 15:25-58, note: in the context of applicant’s invention “capable of traveling” means “capable of traveling autonomously”); and 
in response to determining that the vehicle is incapable of traveling the road segment (Hobbs Col 15:25-58 corresponds to a route which cannot travel autonomously at all), select a second route excluding the road segment (Hobbs Fig. 10 element 1020 Col 13:34-58).
It will be understood that although neither of the two routes shown in Hobbs Figure 10 can be traveled entirely autonomously, Hobbs Figure 10 and the shown routes are cited as examples of how Hobbs creates and analyzes different routes including those which do not include overlapping road segments. Although the examples shown do not show a route than can be traveled entirely autonomously, it will be understood that the level of autonomy of any route can range anywhere from completely autonomous to completely manual and this is entirely dependent on the given area. Hobbs further recognizes that routes that maximize autonomy could desirable to the user (Hobbs Col 15:52-58) and therefore teaches that in 

With respect to claim 24, 32 and 40, Hobbs teaches a method wherein determining whether the vehicle is capable of traveling the road segment is further based on software processes that process data representing the properties of the one or more sensors (Hobbs Col 7:66-8:48, Col 11:14-28).

With respect to claim 25, 33 and 41, Hobbs teaches a method in which the predicted level of performance of the one or more sensors comprises an actual or estimated level of performance as a function of current or predicted future conditions (Hobbs Col 11:14-28 at least future condition).

With respect to claim 26, 34, and 42, Hobbs teaches a method wherein the predicted level of performance comprises a capability of the one or more sensors to yield a data product of interest at a specific level of performance (Hobbs Col 11:14-28).

With respect to claim 27 and 35, Hobbs teaches a method wherein determining whether the vehicle is capable of traveling the road segment is further based on characteristics of software processes used by the vehicle (Hobbs Col 11:14-40 “computer control capabilities”).

 Hobbs teaches a method in which the characteristics of the software processes comprise the ability of the software processes to yield a data product of interest at a specific level of performance (Hobbs Col 11:14-40 “computer control capabilities”).

With respect to claim 29 and 37, Hobbs teaches a method in which the characteristics of software processes comprise an ability of a data fusion network to yield a data product of interest at a specific level of performance (Hobbs Col 10:7-16, 9:43-60). It is noted that although the term “data fusion network” is not used by Hobbs, the processors within the vehicle taught by Hobbs are “data fusion network” because they need to take data several different sources (such as those listed in Col 10:7-16, 9:43-60) and fuse them in order to make determinations on how to control the vehicle. Therefore, Hobbs’s teaching of using a probability of failure against a failure threshold in determining an autonomous vehicles ability to travel a route (Hobbs 5:9-22) includes an ability of a data fusion network to yield a data product of interest at a specific level of performance.

With respect to claim 30 and 38, Hobbs teaches a method in which the software processes comprise one of motion planning processes, decision making processes, and motion control processes (Hobbs Col 11:14-40 “motion planning processes, decision making processes, and motion control processes” are all part of controlling an autonomous vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.